Citation Nr: 0930433	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  00-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Board denied the Veteran's claim in a March 2001 rating 
decision.  The Veteran appealed the Board's decision, and by 
a November 2002 Order, the United States Court of Appeals for 
Veterans Claims vacated that part of the Board's March 2001 
decision that denied entitlement to special monthly pension 
based on the need for regular aid and attendance, and 
remanded the case to the Board for development consistent 
with the parties' Joint Motion for Remand.  After an August 
2003 Board remand of this matter for further development, the 
claim is again before the Board for further appellate review.

The record raises the issue of entitlement to an increased 
rating for posttraumatic stress disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The Board notes that the Veteran was granted entitlement to 
special monthly pension by reason of being housebound in a 
November 2004 rating decision, effective November 12, 1998.  
Unfortunately, the Veteran has not submitted any income 
statements, which MUST be submitted before payment can be 
made.


FINDING OF FACT

The Veteran requires assistance with daily needs and suffers 
from a mental incapacity which requires assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.




CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. § 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

Aid and attendance is authorized when a Veteran is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351.  A Veteran 
will be considered in need of aid and attendance if he is 
blind or so nearly blind so as to have corrective vision of 
5/200 or less, bilaterally, or concentric contraction of the 
visual field of five degrees of less; if the Veteran is 
confined to a nursing home because of mental or physical 
incapacity; or there is a factual need for aid and 
attendance.  Id.

The following factors will be accorded consideration in 
determining the need for aid and attendance: inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustments of appliances 
which normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); inability 
of a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is service connected for posttraumatic stress 
disorder, evaluated at 30 percent disabling; residuals of a 
gunshot wound of the right chest wall, evaluated at 20 
percent disabling; and a thoracotomy scar, evaluated as 
noncompensable.  The Veteran is receiving nonservice-
connected pension for an organic mood disorder (dementia), 
status post bilateral cataract surgeries, a seizure disorder, 
and dysarthria.  He also suffers from left hemiparesis 
secondary to a stroke, coronary artery disease, residuals of 
a myocardial infarction, chronic obstructive pulmonary 
disease, and a thyroid disorder.  He was found to be 
incompetent to handle disbursement of funds in February 2008.  

VA examination provided in May 2007 note that the Veteran 
required an attendant when reporting for his examination.  
The Veteran was not permanently bedridden.  His visual acuity 
was much better than 5/200 in each eye, and the visual field, 
while showing some concentric contraction, was greater than 
five degrees in all quadrants with a blind spot enlargement 
bilaterally.  

The Veteran did, however, suffer from dizziness, poor balance 
affecting his ability to ambulate, a hemiplegic gait, and 
some residual weakness on the left side due to his stroke.  
The physician noted that the Veteran suffered from short-term 
memory loss and dementia, and he had a history of wandering 
near or onto the highway when alone.  He was described by his 
brother as being able to care for himself, but his wife 
usually provided assistance.  The Veteran could not travel 
unassisted beyond his home.  He lost his driver's license due 
to his disabilities.  The Veteran noted that he had 
difficulty fastening his clothing and shaving.  He also 
reported needing the help of his wife with bathing and 
toileting because of his left-side weakness and 
forgetfulness.  The Veteran was able to walk without an 
assistive device, but needed another person to accompany him 
because of his aimless wandering into potentially dangerous 
situations.  The physician believed that the Veteran required 
aid and attendance, mainly because of his organic dementia 
and his need for assistance in dressing and undressing, 
bathing, feeding himself, and attending to the needs of 
nature.

In light of the favorable finding in 2007, the Board finds 
that the Veteran is entitled to special monthly pension based 
on the need for regular aid and attendance.  He often 
requires assistance with bathing, dressing, feeding, and 
toileting.  Most notably, he demonstrated a mental 
incapacity, requiring assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  Therefore, the Veteran's claim is granted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


